Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with David Goren (Reg. No. 34,609) on 03/19/2021.

The application has been amended as follows:
1. (Currently Amended) An additive manufacturing apparatus, comprising: 
a platform;
a dispenser to deliver a plurality of successive layers of feed material on the platform; one or more energy sources to provide fusing and at least one of pre-heating or heat-treating of a layer of feed material, wherein the one or more energy sources are configured to provide fusing of selectable voxels of the feed material; and 
a controller configured to
store a plurality of predetermined cell processing recipes, each cell processing recipe including scan path data indicating representing a scan path generated by the one or more energy sources to follow to perform a first heating process on one or more voxels of the feed material within a cell that encompasses a plurality of voxels and an independent second scan path for the one or more energy beams to follow within the cell to perform a second heating process on the one or more voxels of the feed material, with different cell processing recipes having different first or second scan paths for the one or more energy beams, 
receive data describing an area of a layer of the feed material to fuse,
determine a combination of a plurality of non-overlapping cells that substantially cover the area,
select, for each cell of the plurality of cells and from the plurality of predetermined cell processing recipes, a respective cell processing recipe comprising scan path data representing a respective scan path pair, wherein the respective scan path pair comprises a respective first scan path for one or more energy beams to follow within a particular cell that encompasses a plurality of voxels of a layer of the feed material to perform a first type of heating process on one or more voxels of the plurality of voxels, and a respective second scan path for the one or more energy beams to follow within the particular cell to perform a second type of heating process on the one or more voxels of the plurality of voxels, wherein the respective second scan path is independent from the respective first scan path, and
cause the one or more energy sources to sequentially process the plurality of cells, and for each cell, cause the one or more energy sources to generate a 

	11.    (Currently Amended) The apparatus of claim 1, wherein the controller is configured to cause the first energy beam to follow the first scan path of the selected scan path pair for fusing the one or more voxels of the plurality of voxels within the cell, and cause the second energy beam to follow the second scan path for heat-treating the one or more voxels of the plurality of voxels within the cell.

	12. (Currently Amended) A method of additive manufacturing, comprising: storing a plurality of predetermined cell processing recipes, each cell processing recipe including scan path data representing a scan path pair including a first scan path for one or more energy beams generated by one or more energy sources to follow to perform a first heating process on one or more voxels of feed material within a cell that encompasses a plurality of voxels and an independent second scan path for the one or more energy beams to follow within the cell to perform a second heating process on the one or more voxels of the feed material, with different cell processing recipes having different first or second scan paths for the one or more energy beams, 

receiving data describing an area of the layer of the feed material to fuse,
determining a combination of a plurality of non-overlapping cells that substantially cover the area,
selecting, for each cell of the plurality of cells and from the plurality of predetermined cell processing recipes, a cell processing recipe comprising scan path data representing a respective scan path pair, wherein the respective scan path pair comprises a respective first scan path for one or more energy beams to follow within a particular cell that encompasses a plurality of voxels of a layer of the feed material to perform a first type of heating process on one or more voxels of the plurality of voxels, and a respective second scan path for the one or more energy beams to follow within the particular cell to perform a second type of heating process on the one or more voxels of the plurality of voxels, wherein the second scan path is independent from the  first scan path, and
sequentially processing the plurality of cells, wherein processing the plurality of cells includes, for each cell, causing the one or more energy sources to generate a first energy beam and a second energy beam, causing the first energy beam to follow the respective first scan path of the selected scan path pair to perform the first type of heating process and cause the second energy beam to follow the respective second scan path of the selected scan path pair to perform the second type of heating process within the cell.


store a plurality of predetermined cell processing recipes, each cell processing recipe including scan path data representing a scan path pair including a first scan path for one or more energy beams generated by one or more energy sources to follow to perform a first heating process on one or more voxels of feed material within a cell that encompasses a plurality of voxels and an independent second scan path for the one or more energy beams to follow within the cell to perform a second heating process on the one or more voxels of the feed material, with different cell processing recipes having different first and second paths for the one or more energy beams,
cause a dispenser of an additive manufacturing system to dispense a layer of a plurality of successive layers of feed material on a platform;
receive data describing an area of the layer of the feed material to fuse, determine a combination of a plurality of non-overlapping cells that substantially cover the area,
select, for each cell of the plurality of cells and from the plurality of predetermined cell processing recipes, a cell processing recipe comprising scan path data representing a respective scan path pair, wherein the respective scan path pair comprises a respective first scan path for one or more energy beams to follow within a particular cell that encompasses a plurality of voxels of a layer of the feed material to perform a first type of heating process on one or more voxels of the plurality of voxels, and a respective second scan path for the one or more energy beams to follow within the 
cause the one or more energy sources to sequentially process the plurality of cells, and for each cell, cause the one or more energy sources to generate a first energy beam and a second energy beam and cause the first energy beam to follow the first scan path of the selected scan path pair to perform the first type of heating process and cause the second energy beam to follow the second scan path of the selected scan path pair to perform the second type of heating process within the cell.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL TANG/           Examiner, Art Unit 2115                                                                                                                                                                                             


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115